Exhibit 10(r)

SEVERANCE POLICY

ADOPTED 9/9/99

AMENDED AND RESTATED AS OF 10/25/07

 

I. Severance. The severance policy for elected officers without employment
contracts who are involuntarily terminated without good cause is as follows.

 

  A. For executive and senior vice presidents–Upon employment, one year’s base
salary plus one additional month’s base salary for each of the first six full
years of service to a maximum of eighteen months base pay.

 

  B. For other elected officers–Upon employment, six months base salary, plus
one additional month’s base salary after each of the seventh through twelfth
months of employment, to a maximum of twelve months base pay.

 

  C. In all cases, the officer shall remain eligible to receive prorated
incentive compensation to be paid at the normal time after year end for such
payments, provided plan targets were met.

 

  D. Severance payments shall require agreements containing certain covenants
regarding non-competition, non-disparagement and specific enforcement.

 

II. Timing of Payments. Severance payments pursuant to this policy shall in no
event be paid later than March 15 of the year following the year in which the
termination occurs.